UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7351



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE ANTONIO FERMAINTT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-00-153-A)


Submitted:   January 28, 2004          Decided:     February 12, 2004


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Antonio Fermaintt, Appellant Pro Se. James L. Trump, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jose Antonio Fermaintt appeals the district court’s order

denying his motion to dismiss indictment.    We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.    See United States v.

Fermaintt, No. CA-00-153-A (E.D. Va. Aug. 8, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -